EXHIBIT 3.1 CERTIFICATE OF AMENDMENT TO CERTIFICATE OF DESIGNATION of the SERIES A CONVERTIBLE PREFERRED STOCK of GEOVAX LABS, INC. (Pursuant to Section 242 of the Delaware General Corporation Law) GeoVax Labs, Inc., a corporation organized and existing under the laws of the State of Delaware (the "Corporation"), does hereby certify that the Corporation’s Certificate of Designation originally filed with the Delaware Secretary of State on March 20, 2012, is hereby amended pursuant to Section 242 of the General Corporation Law of the State of Delaware. The Corporation does hereby certify that pursuant to authority conferred upon the Board of Directors and the Series A Convertible Preferred Stockholders by its Certificate of Incorporation and by its Certificate of Designation, the following resolution authorizing this amendment to the Certificate of Designations was duly approved by the Board of Directors of the Corporation on December 10, 2013 and by all holders of shares of Series A Convertible Preferred Stock outstanding on December 11, 2013, and such resolution remains in full force and effect: RESOLVED , that Section 7(b) of the Series A Certificate of Designation shall be amended and restated as follows
